Order filed, October 14, 2015.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-15-00771-CR

                            LAVOSHAE WYGAL, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                     On Appeal from the Co Crim Ct at Law No 10
                                Harris County, Texas
                             Trial Court Case 1980566


                                          ORDER
       The reporter’s record in this case was due October 12, 2015. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Bonnie Rodriquez, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


/s/ Evelyn Keyes
Acting individually